                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
MAXIM INC.,                                                      DOC #: _________________
                                                                 DATE FILED: _3/13/2020________
                             Plaintiff,

              -against-                                                19 Civ. 4582 (AT)

KARMA INTERNATIONAL, LLC,                                                   ORDER

                        Defendant.
ANALISA TORRES, District Judge:

         On March 3, 2020, the Court noted that the parties had been ordered to submit by March
2, 2020 a joint letter in advance of the case management conference scheduled for March 9,
2020, and had failed to do so. ECF No. 54. The Court ordered the parties to file the overdue
submission by March 4, 2020. Id. That submission also was not filed on time. On March 6,
2020, the Court adjourned the upcoming case management conference, and ordered the parties to
file their overdue submission by March 12, 2020. ECF No. 55.
        That submission, too, is now overdue. The case management conference scheduled for
March 19, 2020, is ADJOURNED to April 2, 2020, at 11:40 a.m. The conference shall proceed
telephonically — the parties are directed to call chambers at (212) 805-0293 at 11:40 a.m. on
April 2, with both parties on the line. By March 26, 2020, the parties shall submit their joint
status letter. The Court will not look favorably on any further missed deadlines.

       SO ORDERED.

Dated: March 13, 2020
       New York, New York
